Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the evidence was insufficient to support his conviction of vehicular assault. Further, the court did not err in admitting the opinion of the lay witness that defendant’s automobile was traveling "fast”. Any error in permitting the witness to estimate the speed of the car in miles per hour was harmless (see, People v Crimmins, 36 NY2d 230). Proof of defendant’s guilt was overwhelming. The percentage of alcohol in defendant’s blood was .20, and he drove his car in an erratic manner, causing severe injuries to his passenger. In a residential area, defendant drove his car over the curb of the street, continued straight ahead between the sidewalk and the curb, and struck a pedestrian and a tree. The extensive damage to the front *1085end of the car, caused when the car struck the tree, indicated that defendant was driving at an excessive rate of speed. In view of all of the evidence, there is no probability that, absent the witness’s estimate of speed in miles per hour, the verdict would have been different. (Appeal from Judgment of Monroe County Court, Egan, J. — Vehicular Assault, 2nd Degree.) Present — Boomer, J. P., Pine, Lawton, Boehm and Davis, JJ.